DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 07/30/2019 and 01/10/2020 are being considered by the examiner.  A copy of initialed form is attached for Applicant’s record.

Specification
Specification, paragraph [0028], contains the following typographic error: “hear brooks”.  


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

1.	Claims 1, 2, 5 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawagoe (US 2011/0310318 A1 of record).
Regarding to claim 1, Kawagoe discloses a glasses-type device (1) comprising:
a lens support body (10) configured to support a pair of lenses (20);
a first temple (12R) attached to the lens support body via one or more hinges (see Fig. 1 and 2), the first temple including a power supply unit ("battery" 32A) provided at a position closer to the hinges than to a first ear hook (see Fig. 1 and 2 and paragraph [0030]); and
a second temple (12L) attached to the lens support body via one or more hinges, the second temple including a control unit ("control circuit board" 31A) provided at a position closer to the hinges than to a second ear hook (see Fig. 1 and 2), the control unit having an operating unit ("operating switches" 35A-35E) operably by a user wearing the glasses-type device (see Fig. 1 and 2 and paragraph [0029]).
Regarding to claim 2, Kawagoe discloses the glasses-type device according to claim 1, further comprising the device further comprises a first conductive unit (33A) configured to electrically connect the power supply unit (32A) and the control unit (31A);  and a second conductive unit (33B, 33C) configured to electrically connect the control unit (31A) and conductive portions of the lenses (20L, 20R) (see paragraph [0032] and Fig. 3).
Regarding to claim 5, Kawagoe discloses the glasses-type device according to claim 1, further comprising the first temple (12R) provided with the power supply unit (32A) is a right temple, and the second temple (12L) provided with the control unit (31A) is a left temple (see paragraphs [0029 and [0030]).
Regarding to claim 6, Kawagoe discloses the glasses-type device according to claim 1, further comprising the first temple provided with the power supply unit is a left temple, and the second temple provided with the control unit is a right temple (see paragraph [0058]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe (US 2011/0310318 A1), as applied to claim 1 above, in view of KAKINUMA et al. (US 20130076998 A1 of record). 
Kawagoes discloses the glasses-type device according to claim 1.  However, Kawagoes does not disclose wherein a distance from an end of one of the first temple and the second temple facing the lens support body to a position of the center of gravity of the one temple, and a distance from an end of another one of the first temple and the second temple facing the lens to a position of the center of the gravity of the another temple, is made different from each other.  Kakinuma et al. is in same field of invention and teaches a distance from an end of one of the first temple and the second temple facing the lens support body to a position of the center of gravity of the one temple, and a distance from an end of another one of the first temple and the second temple facing the lens to a position of the center of the gravity of the another temple, is made different from each other (paragraphs [0085] and [0108]-[0120]).  Therefore, it would have been obvious to one, having ordinary skill in the art, before effective filing date of the claimed .

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe (US 2011/0310318 A1), as applied to claim 1 above, in view of Machida et al. (JP 2009 251068 A of record).
Regarding to claim 4, Kawagoes discloses the glasses-type device according to claim 1.  However, Kawagoes does not disclose wherein the power supply unit receives electric power wirelessly.  Machida et al. is in same field of invention and teaches wherein the power supply unit (112) receives electric power wirelessly (paragraphs [0016]-[0024] and Fig.5-11).  Therefore, it would have been obvious to one, having ordinary skill in the art, before effective filing date of the claimed invention to incorporate the teaching of Machida et al. to the device of Kawagoe for purpose of charging wirelessly.
Regarding to claim 8, Kawagoes discloses the glasses-type device according to claim 1.  However, Kawagoes does not disclose a power-transmitting coil configured to wirelessly transmit electric power to a power- receiving coil of the power supply unit; and a guide structure having a shape that is fitted into a shape of the temple, when the glasses-type device is engaged with the charger.  Machinda et al. is in same field of invention and teaches a charger (14) for charging a glasses-type device (2), comprising: a power-transmitting coil (15) configured to wirelessly transmit electric power to a power-receiving coil (10) of the power supply unit (see paragraph [0016]; and a guide structure having a shape that is fitted into a shape of the temple, when the glasses-type device is engaged with the charger (see also paragraphs [0016]-[0024] and Fig. 5-11 ).  Therefore, it would have been obvious to one, having ordinary skill in the art, before .

5.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kawagoe (US 2011/0310318 A1), as applied to claim 1 above, in view of Welsh (US 1736953 A).
Regarding to claim 7, Kawagoes discloses the glasses-type device according to claim 1.  However, Kawagoes does not disclose wherein at last one of the first ear hook and the second ear hook is deformable in shape.  Welsh et al. is in same field of invention and teaches wherein at last one of the first ear hook and the second ear hook is deformable in shape (page 1, lines6-10; page 3, lines 80-86).  Therefore, it would have been obvious to one, having ordinary skill in the art, before effective filing date of the claimed invention to incorporate the teaching of Welsh to the device of Kawagoe for purpose of securing temples to ear.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUYEN TRA whose telephone number is (571)272-2343. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TUYEN TRA/            Primary Examiner, Art Unit 2872